Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 4/6/2021:
Referring to the arguments of independent claims 1 and 11 (arguments: page 7 line 19 to page 11 line 1):  Refer to the updated rejections below in view of amendments.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al, in view of U.S. Publication No. 20180167128 to Kinamon et al in view of U.S. Publication No. 20110176631 to Tu et al, and in further view of U.S. Publication No. 2015/0334708 to Lee et al.
Referring to claim 1, Vermani et al disclose in Figures 1-3 and 6 a wireless communications method (performed by AP 110) comprising:
Obtaining a plurality of stream inputs (AP 110 obtains a first stream to send to MS 120, a second stream to send to MS 130, and a third stream to send to MS 140), wherein the stream inputs comprise a first stream input complying with a first packet format (any of 802.11 a/b/g/n/ac packet format) and a second stream input complying with a second packet format (any of 802.11 a/b/g/n/ac packet format), and the second packet format is different from the first packet format (each MS 120, 130, 140 can .  Each of MS 120, MS 130, and MS 140 can be any of “but are not limited to, IEEE 802.11 a/b/g/n/ac devices” (Section 0035 lines 16-18).  AP 110 sends a first stream to MS 120, a second stream to MS 130, and a third stream to MS 140, wherein each of the first stream, the second stream, and the third stream can be of a different one of the 802.11 a/b/g/n/ac packet formats.
Applying pre-coding to the stream inputs to generate a plurality of pre-coded stream outputs, respectively.  AP 110 applies precoding to each of the first stream to MS 120, second stream to MS 130, and third stream to MS 140 based on feedback provided to AP 110 from each of MS 120, 130, 140, respectively.  AP stories the feedback provided to AP 110 from each of MS 120, 130, 140, and then uses the feedback information to derive a precoding matrix to precode the first stream to MS 120, second stream to MS 130, and third stream to MS 140, respectively. 
Performing wireless transmission upon the pre-coded stream outputs, wherein downlink MU-MIMO transmission is involved in said wireless transmission of the pre-coded stream outputs.  In MU-MIMO, AP 110 transmits the precoded first stream to MS 120, precoded second stream to MS 130, and precoded third stream to MS 140 in a single packet.  Packet 202, 204, 206 of Figure 2 shows MU-MIMO data 204 comprising the precoded first stream to MS 120, precoded second stream to MS 130, and precoded third stream to MS 140.  
Wherein the first packet format complies with a first wireless communications standard (any of 802.11 a/b/g/n/ac), the second packet format complies with a second wireless communications standard (any of 802.11 a/b/g/n/ac), the first wireless communications standard is different from the second wireless communications standard (each MS 120, 130, 140 can support a different one of 802.11 a/b/g/n/ac) … Each of MS 120, MS 130, and MS 140 can be any of “but are not limited to, IEEE 802.11 a/b/g/n/ac devices” (Section 0035 lines 16-18).  AP 110 sends a first stream to MS 120, a second stream 
Wherein one downlink MU-MIMO packet comprises the pre-coded stream outputs … Packet 202, 204, 206 of Figure 2 shows MU-MIMO data 204 comprising the precoded first stream to MS 120, precoded second stream to MS 130, and precoded third stream to MS 140.  Refer to Sections 0020-0046 and 0057-0068.
Vermani et al do not specifically disclose obtaining a plurality of stream inputs, wherein the stream inputs comprise a first stream input complying with a first packet format and a second stream input complying with a second packet format, and the second packet format is different from the first packet format; … ; wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard…
Amiri et al disclose in Figures 2A-2D and 5 an AP that allows concurrent transmission to mobile stations that support different 802.11 WLAN standards.  Figure 2c: AP allows concurrent transmission of data to MS 110A and MS 110B which both support 802.11ac in t0-t-1, and AP allows concurrent transmission of data to MS 108A which supports 802.11a/b/g (claimed “first packet format”; claimed “first wireless communication standard”) and transmission of data to MS 106A which supports 802.11n (claimed “second packet format” and claimed “the second packet format is different from the first packet format”; claimed “second wireless communications standard” and claimed “the first wireless communications standard is different from the second wireless communications standard”).  AP of Figure 5 performs precoding on the data to send to MS 108A using precoder 540A and performs precoding on the data to send to MS 106A using precoder 540B.  Refer to Sections 0031-0036 and 0050-0062.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining a plurality of stream inputs, wherein the stream inputs and the second packet format is different from the first packet format; … ; wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard...  One would have been motivated to do so to accommodate different packet formats to different mobile stations in the same packet.
Vermani et al also do not specifically disclose wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard, and both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO.
Kinamon et al disclose in Section 0170 that 802.11n and 802.11ac support MU-MIMO (claimed “both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO”).  Tu et al disclose in Sections 0005, 0006, and 0028 wherein MU-MIMO are backward compatible with 802.11a/g/n (claimed “both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO”).  By applying Kinamon et al and Tu et al to Amiri et al:  the 802.11a/b/g/n devices of Amiri et al that are concurrently transmitted can support MU-MIMO, as disclosed by Kinamon et al and Tu et al.  Also: Vermani et al disclose in Figures 1-3 and 6 and Sections 0020-0046 and 0057-0068 that each of MS 120, MS 130, and MS 140 can be any of “but are not limited to, IEEE 802.11 a/b/g/n/ac devices” (Section 0035 lines 16-18).  In MU-MIMO, AP 110 transmits the precoded first stream to MS 120, precoded second stream to MS 130, and precoded third stream to MS 140 in a single packet, wherein each of the first stream, the second stream, and the third stream can be of a different one of the 802.11 a/b/g/n/ac.  Packet 202, both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard, and both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO.  One would have been motivated to do so since 802.11 protocols can support downlink MIMO.
Vermani et al also do not disclose wherein one downlink MU-MIMO packet comprises the pre-coded stream outputs, and is partially transmitted with downlink OFDMA and partially transmitted without downlink OFDMA.
Lee et al disclose in Figures 33-43 and Sections 0178-0208 wherein a packet comprises a plurality of user data; some user data is transmitted with downlink OFDMA and some user data is transmitted without downlink OFDMA.  Figures 35, 37, 41, and 43 disclose that OFDMA is applied to user data 3 and user data 6 (claimed “partially transmitted with downlink OFDMA”), and OFDMA is not applied to user data 1, user data 2, user data 4, and user data 5 (claimed “partially transmitted without downlink OFDMA”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein one downlink MU-MIMO packet , and is partially transmitted with downlink OFDMA and partially transmitted without downlink OFDMA.  One would have been motivated to do so to provide flexibility by allowing some streams to be transmitted with OFDMA and some streams to be transmitted without OFDMA.
Referring to the rejection of claim 2, Vermani et al disclose in Figures 1-3 and 6 wherein the pre-coded stream outputs comprise a first pre-coded stream output that is derived from said pre-coding of the first stream input…  AP 110 applies precoding to each of the first stream to MS 120, second stream to MS 130, and third stream to MS 140 based on feedback provided to AP 110 from each of MS 120, 130, 140, respectively.  AP stories the feedback provided to AP 110 from each of MS 120, 130, 140, and then uses the feedback information to derive a precoding matrix to precode the first stream to MS 120, second stream to MS 130, and third stream to MS 140, respectively.  Refer to Sections 0020-0046 and 0057-0068.
Vermani et al do not disclose … and downlink OFDMA is further involved in said wireless transmission of the first pre-coded stream output.
Lee et al disclose in Figures 33-43 and Sections 0178-0208 wherein a packet comprises a plurality of user data; some user data is transmitted with downlink OFDMA and some user data is transmitted without downlink OFDMA.  Figures 35, 37, 41, and 43 disclose that OFDMA is applied to user data 3 and user data 6 (claimed “downlink OFDMA is further involved in said wireless transmission of the first pre-coded stream output”, wherein any of user data 3 and user data 6 is the claimed “first pre-coded stream output”), and OFDMA is not applied to user data 1, user data 2, user data 4, and user data 5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … and downlink OFDMA is further involved in said wireless transmission of the first pre-coded stream output.  One would have been motivated to do so so AP has the option of using OFDMA in sending frames to STA’s.
.
Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et in view of U.S. Publication No. 20110176631 to Tu et al in view of U.S. Publication No. 2015/0334708 to Lee et al, and in further view of U.S. Patent No. 9,762,302 to Shaked.
Referring to claim 11, Vermani et al disclose in Figures 1-3 and 6 a wireless communications apparatus (AP 110) comprising: 
A … circuit (processor 111/610, memory 112/660, beamforming 114, and wireless interface 115/640 are circuits; Sections 0063, 0067, and 0068), arranged to:
Obtain a plurality of stream inputs, wherein the stream inputs comprise a first stream input complying with a first packet format and a second stream input complying with a second packet format, and the second packet format is different from the first packet format.
Apply pre-coding to the stream inputs to generate a plurality of pre-coded stream outputs, respectively.
A TX circuit, arranged to perform wireless transmission upon the pre-coded stream outputs, wherein downlink MU-MIMO transmission is involved in said wireless transmission of the pre-coded stream outputs.
, the first wireless communications standard is different from the second wireless communications standard…
Wherein one downlink MU-MIMO packet comprises the pre-coded stream outputs…
Vermani et al do not specifically disclose obtain a plurality of stream inputs, wherein the stream inputs comprise a first stream input complying with a first packet format and a second stream input complying with a second packet format, and the second packet format is different from the first packet format; … ; wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard…
Vermani et al also do not specifically disclose wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard, and both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO.  
Vermani et al also do not disclose wherein one downlink MU-MIMO packet comprises the pre-coded stream outputs, and is partially transmitted with downlink OFDMA and partially transmitted without downlink OFDMA.  Refer to the rejection of claim 1.
Vermani et al also do not disclose a digital baseband circuit, arranged to:…
Shaked et al disclose in Figure 3 a base station with a digital baseband circuit 320 comprising a precoder 323 for use in a MU-MIMO system.  Refer to Column 2 lines 42-55 and Column 8 line 41 to Column 9 line 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a digital baseband circuit, arranged to:… One 
Referring to claim 12, refer to the rejection of claim 2.
Referring to claim 15, refer to the rejection of claim 5.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et al in view of U.S. Publication No. 20110176631 to Tu et al in view of U.S. Publication No. 2015/0334708 to Lee et al, and in further view of U.S. Publication No. 2014/0177747 to Ruiz Delgado et al.
Vermani et al disclose in Figures 1-3 and 6 wherein the pre-coded stream outputs further comprise a second pre-coded stream output that is derived from said pre-coding of the second stream input… AP 110 applies precoding to each of the first stream to MS 120, second stream to MS 130, and third stream to MS 140 based on feedback provided to AP 110 from each of MS 120, 130, 140, respectively.  AP stories the feedback provided to AP 110 from each of MS 120, 130, 140, and then uses the feedback information to derive a precoding matrix to precode the first stream to MS 120, second stream to MS 130, and third stream to MS 140, respectively.  Refer to Sections 0020-0046 and 0057-0068.
Vermani et al do not disclose … and downlink OFDMA is not involved in said wireless transmission of the second pre-coded stream output…
Lee et al disclose in Figures 33-43 and Sections 0178-0208 wherein a packet comprises a plurality of user data; some user data is transmitted with downlink OFDMA and some user data is transmitted without downlink OFDMA.  Figures 35, 37, 41, and 43 disclose that OFDMA is applied to user data 3 and user data 6, and OFDMA is not applied to user data 1, user data 2, user data 4, and user data 5 (claimed “downlink OFDMA is not involved in said wireless transmission of the second pre-coded stream output”, wherein any of user data 1, user data 2, user data 4, and user data 5 is the claimed “second pre-coded stream output”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … and downlink OFDMA is not involved in said wireless transmission of the second pre-coded stream output.  One would have been motivated to do so so AP has the option of not using OFDMA in sending frames to STA’s.
Vermani et al do not disclose … and the first pre-coded stream out and second pre-coded stream output are transmitted via different antennas, respectively.
Ruiz Delgado et al disclose in Sections 0026-0029 wherein in MU-MIMO, AP precodes different data streams, and transmits each data stream via different antennas to different users respectively. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … and the first pre-coded stream out and second pre-coded stream output are transmitted via different antennas, respectively.  One would have been motivated to do so so different streams can be transmitted via different antennas to different users.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et al in view of U.S. Publication No. 20110176631 to Tu et al in view of U.S. Publication No. 2015/0334708 to Lee et al, and in further view of U.S. Publication No. 2018/0337713 to Elsherif et al.
	Vermani et al disclose in Figures 1-3 and 6 wherein the first wireless communications standard is an IEEE 802.11ac standard… Each of MS 120, MS 130, and MS 140 can be any of “but are not limited to, IEEE 802.11 a/b/g/n/ac devices” (Section 0035 lines 16-18).  AP 110 sends a first stream to MS 120, a second stream to MS 130, and a third stream to MS 140, wherein each of the first stream, the second stream, and the third stream can be of a different one of the 802.11 a/b/g/n/ac.  Refer to Sections 0020-0046 and 0057-0068.
 and the second wireless communications standard is an IEEE 802.11ax standard.
Elsherif et al disclose communications that AP communicates with multiple STA’s using MU-MIMO and can support WLAN standards including 802.11ax standard and 802.11ac.  802.11ax supports MU-MIMO groups of eight STA’s and 802.11ac supports MU-MIMO groups of four STA’s.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first wireless communications standard is an IEEE 802.11ac standard, and the second wireless communications standard is an IEEE 802.11ax standard.  One would have been motivated to do so so to make the system more flexible by supporting 802.11ac and 802.11ax standards.  
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et al in view of U.S. Publication No. 20110176631 to Tu et al in view of U.S. Publication No. 2015/0334708 to Lee et al, and in further view of U.S. Publication No. 2017/0099089 to Liu et al.
Referring to claim 7, Vermani et al do not disclose wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a start point of the preamble section.
Liu et al disclose in Figures 1 and 4 wherein a packet 110 sent from AP to STA has a preamble comprising L-STF 111, L-LTF 112, L-SIG 113, RL-SIG 114, HE-SIGA1 115, HE-SIGA2 116, HE-STF 117, and HE-LTFS 118 (claimed “preamble section”) followed by a payload 119 (claimed “payload section”).  When packet 110 is transmitted, AP applies precoding using beam steering matrix W(k) to each subcarrier k of fields L-STF 111, L-LTF112, and L-SIG 113.   When packet 110 is transmitted, AP also applies precoding using beam steering matrix Q(k) to each subcarrier k of fields HE-STF 117, HE-LTFS 118, RL-SIG 114, HE-SIG-A1 115, HE-SIG-A2 116, and data 119.  So, precoding of the packet 110 using beam steering matrix start point”) of the preamble (claimed “pre-coding of the packet starts from a start point of the preamble section”).  Refer to Sections 0026-0030 and 0036-0037.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a start point of the preamble section.  One would have been motivated to do so so since a packet conventionally has a preamble followed by data and precoding starts at a L-LTF in the preamble.
Referring to claim 8, Vermani et al do not disclose wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a L-STF included in the preamble section.
Liu et al disclose in Figures 1 and 4 wherein a packet 110 sent from AP to STA has a preamble comprising L-STF 111, L-LTF 112, L-SIG 113, RL-SIG 114, HE-SIGA1 115, HE-SIGA2 116, HE-STF 117, and HE-LTFS 118 (claimed “preamble section”) followed by a payload 119 (claimed “payload section”).  When packet 110 is transmitted, AP applies precoding using beam steering matrix W(k) to each subcarrier k of fields L-STF 111, L-LTF112, and L-SIG 113.   When packet 110 is transmitted, AP also applies precoding using beam steering matrix Q(k) to each subcarrier k of fields HE-STF 117, HE-LTFS 118, RL-SIG 114, HE-SIG-A1 115, HE-SIG-A2 116, and data 119.  So, precoding of the packet 110 using beam steering matrix W(k) starts at L-STF 111 (claimed “start point”) of the preamble (claimed “pre-coding of the packet starts from a L-STF of the preamble section”).  Refer to Sections 0026-0030 and 0036-0037.  Refer to Sections 0026-0030 and 0036-0037.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a L-STF included in the preamble section.  One would have been motivated to do so so 
Referring to claim 10, Vermani et al do not disclose wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a L-LTF included in the preamble section.
Liu et al disclose in Figures 1 and 4 wherein a packet 110 sent from AP to STA has a preamble comprising L-STF 111, L-LTF 112, L-SIG 113, RL-SIG 114, HE-SIGA1 115, HE-SIGA2 116, HE-STF 117, and HE-LTFS 118 (claimed “preamble section”) followed by a payload 119 (claimed “payload section”).  As shown in Figure 4:  when packet 110 is transmitted, AP applies precoding using beam steering matrix W(k) to L-LTF from L-LTF generator 411 and AP also applies precoding using beam steering matrix Q(k) to HE-LTF from HE-LTF generator 412.  So, precoding of the packet 110 using beam steering matrix W(k) starts at L-LTF of the preamble (claimed “pre-coding of the packet starts from a L-LTF included in the preamble section”).  Refer to Sections 0026-0030 and 0036-0037.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a L-LTF included in the preamble section.  One would have been motivated to do so so since a packet conventionally has a preamble followed by data and precoding starts at a L-LTF in the preamble.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et al in view of U.S. Publication No. 20110176631 to Tu et al in view of U.S. Publication No. 2015/0334708 to Lee et al, and in further view of U.S. Publication No. 2013/0128807 to Vermani et al (‘807).  
wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a specific point of the preamble section, where the specific point is between a start point of the preamble section and an end point of the preamble section.
Vermani et al (‘807) disclose in Figure 4 wherein a packet 400 sent from AP to STA has a preamble comprising L-STF 410, L-LTF 412, L-SIG 414, VHT-SIG A 416, VHT-STF 418, VHT-LTF 420, and VHT-SIG B 422 (claimed “preamble section”) followed by a payload 404 (claimed “payload section”).  When packet 400 is transmitted, AP does not apply precoding to the L-STF 410, L-LTF 412, L-SIG 414, and VHT-SIG A 416 fields of the preamble but AP applies precoding to the VHT-STF 418, VHT-LTF 420, and VHT-SIG B 422 fields of the preamble.  So, precoding of the packet 400 starts at VHT-STF 418 (claimed “specific point”) of the preamble, which between a start point of L-STF 410 of the preamble and an end point of VHT-SIG B 422 of the preamble (claimed “pre-coding of the packet starts from a specific point of the preamble section, where the specific point is between a start point of the preamble section and an end point of the preamble section”).  Refer to Sections 0026-0030 and 0036-0037.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a specific point of the preamble section, where the specific point is between a start point of the preamble section and an end point of the preamble section.  One would have been motivated to do so so since a packet conventionally has a preamble followed by data and precoding starts at VHT-STF 418 which is between a start point of the preamble section and an end point of the preamble section.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et in view of U.S. Publication No. 20110176631 to Tu et al .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et in view of U.S. Publication No. 20110176631 to Tu et al in view of U.S. Publication No. 2015/0334708 to Lee et al in view of U.S. Patent No. 9,762,302 to Shaked, and in further view of U.S. Publication No. 2018/0337713 to Elsherif et al.  Refer to the rejection of claim 6. 
Claim 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et in view of U.S. Publication No. 20110176631 to Tu et al in view of U.S. Publication No. 2015/0334708 to Lee et al in view of U.S. Patent No. 9,762,302 to Shaked, and in further view of U.S. Publication No. 2017/0099089 to Liu et al.
Referring to claim 17, refer to the rejection of claim 7.
Referring to claim 18, refer to the rejection of claim 8. 
Referring to claim 20, refer to the rejection of claim 10.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071272 to Vermani et al in view of U.S. Publication No. 2018/0249506 to Amiri et al in view of U.S. Publication No. 20180167128 to Kinamon et in view of U.S. Publication No. 20110176631 to Tu et al in view of U.S. Publication No. 2015/0334708 to Lee et al in view of U.S. Patent No. 9,762,302 to Shaked, and in further view of U.S. Publication No. 2013/0128807 to Vermani et al (‘807).  Refer to the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2017/0222698 to Lange disclose in Figures 1-5 wherein a system receives at least two downlink signals; a phase difference between the downlink signals can correspond to a codebook index used to encode the downlink signals for MIMO transmission; RF circuitry provides a combined signal power from the downlink signals to one of the output ports based on the phase difference between the downlink signals; downlink signals are precoded and transmitted from the system via separate antennas.  Refer to Sections 0021-0094.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Christine Ng/
Examiner, AU 2464
June 8, 2021